EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 22 July 2022.

The application has been amended as follows: 
Claim 5, lines 1-2:
 “The method for selective hydrogenation according to claim 1, further comprising an additional selective hydrogenation catalyst comprising one or more noble…”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above examiner’s amendment, addresses all of the formal issues set forth in the previous office action and additionally incorporates the allowable subject matter indicated therein into independent claim form. Following is a restatement discussing allowability.
Kishimoto et al (US 4,501,857) and Macedo et al (US 6,433,104), cited in the previous office action, are considered to be the closest prior art references.
Kishimoto discloses two catalysts in a slurry with solvent. However, the two catalysts are based upon a titanium compound and a lithium compound, respectively (see col. 3, lines 28-44). Kishimoto does not disclose catalyst compositions as now encompassed by instant claim 1.
Macedo is also considered to be highly relevant to the claimed invention. Macedo discloses hydrogenation of petroleum resin with a mono or bi-metallic catalyst system based on Group 6, 7, 8, 9, 10 and 11 elements supported on an acidic support such as alumina. Conditions are such that the product exhibits a lighter color and maintains aromaticity (see col. 1, line 45 – col. 2, line 9). Catalysts based on cobalt, nickel, tungsten, palladium, copper, and/or zinc are particularly suitable (see col. 3, lines 59-64). The catalysts are activated by sulfiding (see col. 4, lines 52-60).
Thus, Macedo is considered to teach similar catalysts to those claimed for the purpose of resin hydrogenation. However, Macedo discloses a fixed bed process (see col. 2, lines 21-23; col. 3, lines 28-31). The catalyst is not dispersed in a solvent to prepare a catalyst slurry, as claimed. Additionally, Macedo does not explicitly disclose two catalysts together, including a selective and a non-selective catalyst.
Reference is also drawn to Tarasov et al (“Selective hydrogenation of 1,3-pentadiene over mono- and bimetallic sulfidized Ni(Cu)-S/SiO2 catalysts”), which discloses a catalyst composition in line with that represented in instant claim 6 (see Abstract; Table 1), which exhibits high olefin selectivity. However, Tarasov does not remedy the deficiencies noted above, in particular with respect to the Macedo reference. Tarasov also appears to be operating in fixed bed mode (see p. 2, under procedures of conducting the reaction) and does not disclose the claimed steps of dispersing two or more catalysts to prepare a catalyst slurry and thereafter mixing the slurry with a feed and hydrogen for hydrogenation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772